Citation Nr: 1622042	
Decision Date: 06/02/16    Archive Date: 06/13/16

DOCKET NO.  13-02 547	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a temporary total rating for surgery requiring convalescence.  

2.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for endometriosis.  

3.  Entitlement to service connection for service connection for endometriosis, to include as secondary to the service-connected cervical polyps.  

4.  Entitlement to service connection for hysterectomy and residuals, to include as secondary to the service-connected cervical polyps.

5.  Entitlement to service connection for a lipoma of the torso, below the left breast.  


REPRESENTATION

Appellant represented by: The American Legion 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The appellant is a veteran (the Veteran) who had active duty service from November 1982 to January 2002.  

This appeal comes before the Board of Veterans' Appeals (Board) from a July 2010 rating decision of the RO in St. Petersburg, Florida.

In March 2016, the Veteran presented testimony at a Board hearing, chaired by the undersigned Veterans Law Judge sitting at the RO.  A transcript of the hearing is associated with the claims file.

In May 2016, the Veteran submitted additional medical evidence which had not been considered by the RO and she included a waiver of her right to have that evidence considered by the RO.  

Although the RO reopened the claim of entitlement to service connection for endometriosis and adjudicated the claim on the merits (see November 2012 Statement of the Case), the Board must first examine whether the evidence warrants reopening of that claim.  This is significant to the Board because the preliminary question of whether a previously denied claim should be reopened is a jurisdictional matter that must be addressed before the Board may consider the underlying claim on its merits.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); see also Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001). 


FINDINGS OF FACT

1.  On the transcript of the Board hearing, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of the appeal of the issue of entitlement to a temporary total rating for surgery requiring convalescence is requested.

2.  In a July 2002 rating decision, the RO denied service connection for endometriosis; at the time of that decision, the evidence did not substantiate an injury or disease in service or a nexus between such injury or disease and a current/concurrent disability.

3.  The evidence received since the July 2002 rating decision addresses the unestablished fact of an injury or disease in service.  

4.  Pertinent to the claim on appeal, there is no current disability of endometriosis.

5.  The Veteran's hysterectomy is related to uterine fibroids first noted in service.  

6.  The Veteran's post-service lipoma of the torso, below the left breast, is not related to service or to any service-connected disability.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal regarding entitlement to a temporary total rating for surgery requiring convalescence have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

2.  The criteria for reopening the claim of entitlement to service connection for endometriosis are met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108 (West 2014); 38 C.F.R. §§ 3.102, 3.156, 3.159 (2015).

3.  The basic service connection criteria for the claimed endometriosis have not been met pertinent to the claim on appeal.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).

4.  Hysterectomy and residuals were incurred in wartime service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).

5.  A lipoma of the torso, below the left breast, was not incurred in service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of Appeal

An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  

In the present case, the Veteran withdrew the appeal regarding entitlement to a temporary total rating for surgery requiring convalescence on the record of the Board hearing.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal as to that issue.

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  As the appeal has been withdrawn, the Board finds that dismissal is appropriate.  

Application to Reopen

In a July 2002 rating decision, the RO denied service connection for endometriosis.  At the time of that decision, the evidence did not substantiate an injury or disease in service or a nexus between such injury or disease and a current/concurrent disability.  The July 2002 rating decision is the last disallowance on any basis.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996), overruled on another basis by Hodge v. West 155 F.3d. 1356 (Fed. Cir. 1998) (the Board must review all evidence submitted by or on behalf of a claimant since the last disallowance on any basis to determine whether a claim must be reopened).  

VA may reopen a claim that has been previously denied if new and material evidence is submitted by or on behalf of a veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The Veteran requested to have the previously denied claim reopened in November 2009.  New evidence is defined as evidence not previously submitted to agency decision makers and material evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim(s) sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

Where new and material evidence is received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  

To reopen a claim, it is not required that new and material evidence be received as to each previously unproven element of a claim.  Where a prior denial was based on lack of current disability and nexus, newly submitted evidence of a current disability was, in concert with evidence already of record establishing an injury in service, new and material and sufficient to reopen the claim and obtain an examination.  See Shade v. Shinseki, 24 Vet. App. 100 (2010).

For purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

Evidence received since the July 2002 decision includes the report of a November 19, 2001, gynecologic examination and a January 16, 2002, operative report at Froedtert Memorial Lutheran Hospital in Wisconsin, reflecting a confirmed laparoscopic diagnosis of Stage I endometriosis.  The Veteran's service discharge date was January 31, 2002.  Thus, the additional evidence addresses the unestablished fact of the existence of endometriosis in service.  This evidence is neither cumulative nor redundant of evidence previously of record and it raises a reasonable possibility of substantiating the claim.  Accordingly, the Board concludes that reopening of the claim is warranted.  

Service Connection Claims

VA law provides that, for disability resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service, during a period of war, or other than a period of war, the United States will pay to any veteran thus disabled and who was discharged or released under conditions other than dishonorable from the period of service in which said injury or disease was incurred, or preexisting injury or disease was aggravated, compensation, except if the disability is a result of the veteran's own willful misconduct or abuse of alcohol or drugs.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  

Entitlement to service connection on a direct basis requires (1) evidence of current nonservice-connected disability; (2) evidence of in-service incurrence or aggravation of disease or injury; and (3) evidence of a nexus between the in-service disease or injury and the current nonservice-connected disability.  38 C.F.R. § 3.303(a); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection on a secondary basis requires (1) evidence of a current nonservice-connected disability; (2) evidence of a service-connected disability; and (3) evidence establishing that the service-connected disability caused or aggravated the current nonservice-connected disability.  38 C.F.R. § 3.310(a),(b); Wallin v. West, 11 Vet. App. 509, 512 (1998).  

The Board notes initially that the Veteran's medical history is somewhat difficult to parse, due part to some missing records, but also due to inconsistent statements provided by the Veteran regarding the dates of specific procedures and events.  What is clear and uncontested is that the Veteran was found to have cervical polyps while still in service, that she separated from service in January 2002, and that she underwent a hysterectomy in February 2008.  She contends that she also had endometriosis and uterine fibroids in service and that these conditions necessitated her post-service hysterectomy.  

Significant to the Board's decision with respect to hysterectomy residuals, there are two medical opinions of record which appear to reflect that the examiners were unaware of significant medical evidence pertinent to service.  

As discussed above, the Veteran underwent a laparoscopic examination in January 2002, at which time the Veteran was determined to have Stage I endometriosis located in the posterior cul-de-sac and uterosacral ligaments.  This report also reflects a finding of multiple subserosal and submucous fibroids (leiomyoma) in the uterus and endometrial polyps.  Consistent with the Veteran's contentions, these findings substantiate the incurrence of endometriosis and uterine fibroids in service.  

The Veteran has also submitted a prescription slip dated December 12, 2001, which notes a "diagnosis of endometriosis" as well as the need for a repeat laparoscopy (VBMS record 08/10/2010).  

A June 2002 VA examination (Gynecological Conditions and Disorders of the Breast), includes an evidence review; however, consistent with the fact that the Veteran did not submit the record until 2012, there is no mention of the procedure performed in January of that year.  The examiner noted results of a diagnostic laparoscopy in March 1992 which showed "a question of some endometriosis," and noted the removal of polyps in service.  It was on the basis of this examination that service connection was established for cervical polyps, and that service connection was denied for endometriosis in July 2002.  

In the context of the current claim, an April 2010 VA examination includes an opinion that the hysterectomy performed after service due to uterine fibroids is not caused by or a result of service connected endometrial polyps.  The rationale was that there was no objective evidence of uterine fibroids during service, and that endometrial polyps treated during service are not the same as the uterine fibroids, which were the reason for the hysterectomy.  

The Veteran obtained opinions from her VA treatment providers in August 2010.  An August 10, 2010, report from a VA nurse practitioner indicates that the Veteran's uterine fibroids became obstructive to her urinary system, necessitating the hysterectomy and, therefore, her hysterectomy should be considered for service connection as the cause was diagnosed prior and deemed service connected.  The nurse practitioner indicated that she was the Veteran's provider at the time of her urinary obstruction in 2007 and that she knows the Veteran's history well (VBMS record 08/10/2010).

In a separate partially pre-printed statement, the same provider stated "In my professional opinion, after reviewing her Service Treatment Records and current medical records, it is more likely as not that there is a direct relationship between the current Medical condition Hysterectomy (partial) and this condition more likely than not is secondary to her medical condition of extensive Endometriosis and Fibroids while on active Duty" (VBMS record 08/10/2010).

An August 2012 VA examination includes two opinions.  The first is that there is no diagnosis to support a claim of endometriosis, as diagnosis of endometriosis was an incidental finding of a laparoscopy in 1992, and a laparotomy in 2008 failed to mention the existence of endometriosis at all.  Therefore, the condition no longer exists.  The second is that the hysterectomy secondary to fibroid tumors of cervix/uterus was not caused by or related to service or a service-connected condition as the evidence demonstrates that fibroid tumors were not documented in previous laparotomies in 1990, 1992, and 1999 or prior to 2008.  

While both the April 2010 and August 2012 opinions (against nexus) include a detailed review and discussion of the Veteran's medical history, neither opinion mentions the January 2002 laparoscopy examination results which directly conflict with the findings of those examiners.  While it was not of record in April 2010, it should have been available in August 2012.  Both examiners agree that the Veteran's uterine fibroids were the reason a hysterectomy was necessary.  While the August 2010 opinions (in favor of nexus) also do not directly reference this record, those opinions are consistent with this significant evidence and they do not conflict with it.  

As the evidence clearly demonstrates the presence of uterine fibroids in service, and as there is no dispute that the uterine fibroids necessitated the Veteran's hysterectomy, the Board finds that the April 2010 and August 2012 opinions are based on inaccurate facts and carry substantially reduced probative weight regarding the etiology of the Veteran's hysterectomy in comparison to the August 2010 opinions.  

Admittedly, the August 2012 opinion that there is no endometriosis between 1999 and 2008 is not accurate, as the presence of Stage I endometriosis was in fact noted in January 2002 and as this record should have been available to the examiner by then.  However, the opinion is probative regarding the absence of any notation of endometriosis during the period of the claim on appeal.  The Veteran underwent a partial hysterectomy in February 2008, which removed her uterus.  She filed her application to reopen service connection for endometriosis in November 2009.  The Veteran has not identified evidence to substantiate the spread of endometriosis to areas outside the uterus and supporting ligaments, and she has not identified evidence to substantiate a diagnosis of endometriosis at any time pertinent to the claim on appeal.  While she has reported experiencing abdominal pain, this is not directly probative of the presence of endometriosis.  

The United States Court of Appeals for Veterans' Claims (Veterans Court) has held that the presence of a disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  However, Congress has specifically limited entitlement to service-connection to cases where such in-service disease or injury has resulted in disability.  See 38 U.S.C.A. § 1110.  Hence, where the evidence does not support a finding of current disability upon which to predicate a grant of service connection, there can be no valid claim for that benefit.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

In sum, the Board finds that the evidence in favor of a nexus between the Veteran's hysterectomy and residuals has attained relative equipoise with the evidence against the claim.  However, a preponderance of the evidence is against the presence of endometriosis at any time pertinent to the claim on appeal.  Accordingly, the Board concludes that service connection for hysterectomy and residuals is warranted.  The complete benefit sought with respect to that issue is granted.  

The Board also concludes that service connection for the claimed endometriosis is not warranted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Turning to the claimed lipoma of the torso below the left breast, the Veteran has provided conflicting statements regarding the diagnosis and removal of the lipoma.  On the December 2012 VA Form 9, she stated that she had the lipoma removed in January 2002 while she was still in service.  However, a VA treatment report from the VA Medical Center in Biloxi, Mississippi reveals that the excision took place on January 19, 2007.  At the Board hearing, she agreed that the excision was after service, but asserted that it grew before she left service.  She also asserted that she believes it was documented in the service treatment records; however, she then noted that she went to sick call and "they didn't find anything."  

Service treatment records reveal no notation of, or treatment for, a lipoma at any time during service.  Post-service records, as discussed above, reveal no treatment for, or notation of, a lipoma or other benign mass until the January 2007 surgery.  

There is no medical opinion that purports to relate residuals of an excised lipoma to service or to any service-connected disability.  The only evidence in favor of such a relationship are the Veteran's assertions.  

Generally, lay evidence is competent with regard to identification of a disease with unique and readily identifiable features which are capable of lay observation.  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007).  A lay person may speak to etiology in some limited circumstances in which nexus is obvious merely through observation, such as sustaining a fall leading to a broken leg.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Lay persons may also provide competent evidence regarding a contemporaneous medical diagnosis or a description of symptoms in service which supports a later diagnosis by a medical professional.  However, a lay person is not competent to provide evidence as to more complex medical questions, i.e., those which are not capable of lay observation.  Lay statements are not competent evidence regarding diagnosis or etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever); Jandreau, at 1377, n. 4 ('sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer'); 38 C.F.R. § 3.159(a)(2). 

The Board finds that relating a post-service diagnosis of lipoma to service is not the equivalent of relating a broken bone to a concurrent injury (Jandreau, at 1377).  Such an opinion requires knowledge of the potential causes of lipomas and of the gestation period, as well as the inherently medical question of how an injury or disease in service may have contributed to bring about the remote diagnosis.  These are not matters which are capable of lay observation.  Accordingly, the Veteran's lay statements are not competent evidence of an etiologic relationship between the claimed disease and service.  

As a preponderance of the evidence is against an injury or disease in service or any relationship between the post-service diagnosis and removal of a lipoma of the torso beneath the left breast is against the claim, the Board concludes that service connection is not warranted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.

Duties to Notify and Assist

As the Board is granting reopening of service connection for endometriosis, as well as service connection for hysterectomy and residuals, those matters are substantiated and there are no further duties under the Veterans Claims Assistance Act of 2000 (VCAA).  Wensch v. Principi, 15 Vet App 362, 367-368 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004 (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).

VA's duty to notify was satisfied by letters on November 9, 2009, November 18, 2009, and December 3, 2009.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The RO has obtained pertinent medical records including the service treatment records, VA outpatient treatment reports, and private treatment reports identified by the Veteran.  Testimony at the Board hearing indicates that there are records destroyed due to storm damage from the Naval Hospital in Pensacola, and the VA in Pensacola, where she was seen from approximately 2002 to 2008.  The Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of these claims that has not been obtained.  

The Board acknowledges that the Veteran has not been afforded a VA medical examination with respect to the claims of entitlement to service connection for endometriosis and a lipoma of the torso.  However, the Board finds that a VA examination is not necessary in order to decide these claims.  The VA Secretary must provide a VA medical examination when there is: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McClendon v. Nicholson, 20 Vet App. 79, 81 (2006).

As discussed above, the evidence does not substantiate any current disability or persistent or recurrent symptoms of a disability regarding endometriosis.  With respect to the lipoma, the only evidence of an injury or disease in service consists of the Veteran's conclusory and speculative lay assertions.  Such evidence is not sufficient to obtain an examination or opinion.  Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010); Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010).

When conducting a hearing, a VA hearing officer, to include a Veterans Law Judge, must suggest that a claimant submit evidence on any issue material to substantiating the claim when the record is missing any evidence on that issue or when the testimony at the hearing raises an issue for which there is no evidence in the record.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010); 38 C.F.R. § 3.103 (2015).  The hearing officer also must suggest the submission of evidence when testimony during the hearing indicates that it exists (or could be reduced to writing) but is not of record.  

Here, during the Board hearing, the Veteran was informed as to the basis for the RO's denial of her claims, and she was informed of the information and evidence necessary to substantiate each claim.  Moreover, the file was left open for 60 days in order to supplement the record.  Such actions supplement the VCAA and comply with 38 C.F.R. § 3.103.







CONTINUED ON THE NEXT PAGE-ORDER

ORDER

The appeal regarding entitlement to a temporary total rating for surgery requiring convalescence is dismissed.  

Reopening of the claim of entitlement to service connection for endometriosis is granted.  

Service connection for endometriosis is denied.  

Service connection for hysterectomy and residuals is granted.  

Service connection for a lipoma of the torso under the left breast is denied.  




____________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


